Citation Nr: 0029806	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  95-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis, fibromyalgia, and myofascial pain syndrome.

2.  Entitlement to service connection for chronic left knee 
disability.

3.  Entitlement to service connection for chronic skin 
disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Phoenix Regional Office (RO) October 1994 rating decision 
which denied service connection for arthritis of all joints, 
left knee, and skin disability.


REMAND

The veteran contends that he has chronic disability since 
active service, including multiple joint arthritis, 
fibromyalgia, and myofascial pain syndrome, left knee 
disability, and a skin disorder.  His service medical records 
indicate a report of history of "skin diseases" on service 
entrance medical examination in July 1966, but no pertinent 
clinical findings were noted on examination; during service, 
he was treated for pain and impairment of the left knee and 
sprained wrist; on service separation medical examination in 
June 1969, he reported a history of trick or locked knee, and 
that he experienced "limitations" since a knee sprain a 
year earlier.  

Post-service medical evidence of record, including VA 
compensation and pension examination in August 1994, May 
1996, and August 1999, document intermittent treatment for 
various symptoms and impairment including involving various 
joints of the veteran's body, and include reports of 
recurrent skin rashes and disorders.  The nature and etiology 
of the pertinent disabilities, however, is unclear and does 
not appear to have been addressed on VA compensation and 
pension examination.  Thus, the Board believes that a 
complete VA medical examination should be performed, 
including a review of the claims file, to determine the 
origin of any chronic skin disorder, left knee disability, 
and/or arthritis/fibromyalgia/myofascial pain syndrome now 
present.  Suttmann v. Brown, 5 Vet. App. 127 (1993).  An 
attempt should be made to conduct a VA dermatological 
examination requested below during an active stage of the 
skin disability, see Ardison v. Brown, 6 Vet. App. 405 
(1994).

March and April 1999 disability determination notices from 
the Social Security Administration (SSA) indicate that the 
veteran has been in receipt of SSA benefits since June 1997 
due to various disabilities including musculoskeletal 
defects.  Thus, medical records forming the basis for the 
award of SSA benefits must be added to the claims file prior 
to resolution of this claim.  38 U.S.C.A. § 5106 (West 1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any skin disability, left knee 
disability, and multiple joint 
arthritis, fibromyalgia, myofascial pain 
syndrome since service.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO and 
incorporated into the claims folder.

2.  The RO should contact the SSA and 
secure for the claims file copies of 
records pertinent to the veteran's claim 
for SSA benefits, as well as the medical 
records relied on concerning that claim.  
38 U.S.C.A. § 5106.

3.  Thereafter, the veteran should be 
afforded VA orthopedic examination to 
determine the nature and etiology of any 
chronic left knee disability and/or 
multiple joint arthritis, fibromyalgia, 
and/or myofascial pain syndrome which 
may now be present.  The claims folder 
must be made available to the examiner 
for his or her review of pertinent 
evidence therein.  The examiner should 
be asked to provide an opinion whether 
it is at least as likely as not that any 
left knee disability and/or multiple 
joint arthritis, fibromyalgia, and/or 
myofascial pain syndrome found is/are 
causally related to service and/or any 
Agent Orange exposure therein (to the 
extent possible, the examiner should be 
asked to comment on whether pertinent 
in-service pathology may be 
distinguished from post-service 
pathology, and if so, the examiner 
should be requested to explain such 
distinction).  If any of the above 
cannot be determined, the examiner 
should so state for the record.

4.  The veteran should also be provided 
VA dermatological examination to 
determine the nature and etiology of any 
skin disorder which may now be present.  
The claims folder must be made available 
to the examiner for review in 
conjunction with the examination.  Any 
testing, deemed necessary, should be 
performed.  The examiner is requested to 
provide an opinion as to the 
origin/etiology and likely date of onset 
of any skin disorder, including whether 
it is at least as likely as not that 
there is a causal relationship between 
any such disorder and active service 
and/or any Agent Orange exposure 
therein.  If any of the foregoing cannot 
be determined, the examiner should so 
state for the record.

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


